Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating various prison disciplinary rules. The Attorney General has advised this Court that the determination has been reversed and that all references thereto have been expunged from petitioner’s institutional record. In view of this, and given that petitioner has received all the requested relief to which he is entitled, the matter must be dismissed as moot (see Matter of Quinones v Fischer, 82 AD3d 1445 [2011]; Matter of Hynes v Fischer, 80 AD3d 1040, 1040-1041 [2011]).
Mercure, J.P., Rose, Kavanagh, Stein and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.